                                                             Case 7:20-cv-00640-KMK Document 196 Filed 06/17/21 Page 1 of 2
~0')   J ·ud tl. ( ll c-,·c.,~_)
            0 -·-·- --·---                            -I{ £e·, ({vt/. c).D-{v--fcC/6 (ICt'!i~)--\ .
                                                                                                      __.
                                                                                                      ... .
                                                                                                                                                                                           &;   I). IH
                                                                                 1                                                   ( Plc,1/1 /,ff-)   ),--,
       )-(~16)      r                               )~ "t1r, ;t/-"IJ""-" /k1/'e.;             .n,1    j       1   ,:;M      fN-                                      fl-t    d_y,v,, ~f'-e.fv,.,._,_, /
                        1        flt;_f"'--<.,




                                                                                       ,
                                                                                       11
       I
C'it-c ,   7      cvi     M1          t>lvf'
                                                    A/cc,rd j      fr-e.r:. t,.JJ/ I        01trJ,Is.s?                ..f--)12, c..&v<..,- ref1N>-,t,e J       tt·,r,.
                                                                                                                                                                              J -
                                                                                                                                                                          S-e ,        L                     J
                                                                                                                                                                                                o/7fr--ct 1.,.tc
                             I
                                                                                               z:._


 ti"l. lci,.,-15        c, l-hr/-1">,,,            I.-Jc,, ({1_H    11..-t.&-.,<·mer • .    {Jl.,r,Jl         fu.,,)
                                                                                                                           -[Rl-o    ~t~OW~lQ)
                                                                                                                                          .,,._' 11J-
                                                                                                                                         jJl\i
                                                                                                                                                        f\i"'""'·I
                                                                                                                                                        t.)}L ~
                                                                                                                                                                                                            MEMO ENDORSED
                                             r.•




                    Application granted. This case is dismissed with
                    prejudice.
                                                                                                                                                  I)            I ·' //           \    I

                    So Ordered. ~                                                                                                              /~

                 ~
                                                                                                                                                _/-;. --- ..c·
                                                                            .                                                                                --
                                                                                                                                  -A. l11~-i D:.J",~-, 1-rzJi-;;i,,,
                                                                                                                                        --J.-.{~.-                                    &v·-v-,...,.''>1'
                  6/17/21
                                                                                                                                                 7    1          I                             ./                   ~-:
                                                                                                                     --   --   ---- -- - - - - - ·-         ~    - --- - - -   - --·-       -- -   ----- ----·         -·
rn    "' I CJf> t ., ·.,,                         , . lrt 15/I' ·~"
                                                                                              Case 7:20-cv-00640-KMK Document 196 Filed 06/17/21 Page 2 of 2
\ U', IV                          .r2,
                                    .:,'".>,__ ., , -:;._. ,.. . . '
                                                                          :,. ·
                                                                     -· ' ·.


/ A.J~
   1TTI -,.··.r ,                    · ,. .._ i
                    { t· -,.-,.~-<. 11._.,,,.,i.      fc-·,
                                                      . ~ -,
                                              1                                                                                                                                                                     NEOPOST
                                                                                                                                                                                           ATTICA
                                                                                                                                                                                                                    D6/TJ'3/202\
       Rx4 ft-JC-1 .                                                                                                                                                                                                                           $

                                                                                                                                                                                          *
                          j                                                                                                                                                                                         US POSTAGE
  A+-J.it,,;,I      /.JY                           /l/c) i/- c,j'-j t.i
                                                                                                                                                     - ,.,
                                                                                                                                                 u.s.o.c.                      COR*CTIONAL FACILITY
                                                                                                                                                                                                                    ~~
                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                      ZIP14011
                                                                                                                                                                                                                                                    041M11284163   /·


                                                                                                                                                    W.P.
                                                                                                                                                                                                                              ., .,,
                                                                                                                                                                                                                           i:.~~v~   ·-·
                                                                                                                                                                                                                    -- - ~
                                                                '<,,.
                                                                                      {   )
                                                                                  V,1l'(' ";
                                                                                              1   .,    .· .
                                                                                                       ; -, ~,I'
                                                                                                                                II) t
                                                                                                                               {f' ,'.srrl?.
                                                                                                                                             ,
                                                                                                                                             r    ,,.
                                                                                                                                                  l C'{..,;~,
                                                                                                                                                                f.
                                                                                                                                                                     .                                          j l ~~ - ~
                                                                                                                                                                                                              .i~   ~,
                                                                                                                                                                                                                                          .'t,l:s
                                                                                  5c.u-fh.,-,,. .       /hi-; ,:. )-                  ,:,I       /!,,~,: ..- '/ _r,/(                                       -✓;             ;-·        ~
                                                                        "         .
                                                                        Jftt~ ; {T--J~c.
                                                                                              .
                                                                                                               k:ft5k{)                                                                               .· , .,,/ ,,~;o
                                                                                                                                                                                                     4,,.,.,)-~~;
                                                                                  3.>:J           (~u,1:•1/' ,f,:5


                                                                            L~I,:h, (''/:,':"'.:,/ /·.}';/
                                                                                                                     1             Sh?,.f-1

                                                                                                                                                          /ch() j
                                                                                                                                                                                                                    VJ"
1i'LE6/,/L. 1'1,tZL ,1                                                                                         i OE:-D i $4 :l 40 CC;f)4                                       JI 111.J Ill 1-iHl1l II} l\11 Iplij ui!lil Itifl, jfj1i1 J'J t'I ihlJIIJl

                                                                                                               ...

                                                                                                                                                                                                                                                                        :\•·




                                                                                                               ·,
